PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/773,590
Filing Date: 27 Jan 2020
Appellant(s): Ward et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022 appealing from the Office Action mailed on October 12, 2021.
Examiner’s Answer
This is in response to the appellant’s brief on appeal filed 02/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office Action dated October 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJCTION.” 

(2) Response to Argument

Appellant’s arguments on pages 7-16 of the appeal brief with respect to the rejection of claims 1-4, 6, 8, 10-16, and 18-20 are not persuasive because the arguments are directed to Brown et al. US 2018/0157421 (“Brown”) not teaching all of the claimed features.
Appellant argues, “However, mirroring data from a first volume (Volume1) to a second volume (Volume2), and also separately performing mirroring of data from a first snap copy volume (Volume1’) to a second snap copy volume (Volume2’), as in Brown, fails to teach a technique ‘wherein the data within the consistency group is sent from the first logical storage volume to replace corresponding data at the second logical storage volume’ (emphasis added), where such consistency group includes ‘data to be transferred within the first logical storage volume as part of the point-in-time snapshot copy operation’ (see independent claim 1 for context – emphasis added), as claimed by appellant.” (Recited from pages 8-9 of the appeal brief).
The Examiner respectfully submits that Appellant’s argument above directed to dependent claim 2 is not persuasive. Dependent claim 2 requires, inter alia, “wherein the data within the consistency group is sent from the first logical storage volume to replace corresponding data at the second logical storage volume.” In this regard, Brown teaches that periodically, volumes in a copy relationship 240 may be configured into a consistency group by consistency group logic 248 to ensure that a group of updates made to volumes at a primary system are also eventually made on the volumes of the consistency group to maintain data consistency as of a particular point in time or a particular set of data for those volumes of the group. Accordingly, additional updates to an OOS (out-of-synch) bit map may be stopped at a particular point in time to form a consistency group between volumes of the primary system and the secondary system. Any unprocessed updates as indicated by the OOS bit map are transferred to the secondary storage so that the volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, paragraph [0051] of Brown. 
Appellant argues, “Therefore, disclosing mirroring between a primary volume and a secondary volume, where such mirroring does not include snapshot copy information, as in Brown, does not teach ‘the data within the consistency group is first logical storage volume to replace corresponding data at the second logical storage volume’ (emphasis added), where such consistency group includes ‘data to be transferred within the first logical storage volume as part of the point-in-time snapshot copy operation’ (see independent claim 1 for context – emphasis added), as specifically claimed by appellant.” (Recited from page 9 of the appeal brief).
The Examiner respectfully disagrees with the Appellant. It is not clear from the above argument by the Appellant as to what snapshot information is not taken into account or otherwise not included in Brown. Referring to FIG. 7 of Brown, once input/output operations from a host are unquiesced, data mirroring between primary volume1 and secondary volume2 is restarted to restart synchronization (step 766 of FIG. 7). This is indicated by “mirror relationship1” of FIG. 5C, paragraph [0104] and FIGS. 5C and 7 of Brown. As a result, updates to the primary volume1 of the primary system 24a may be mirrored to the secondary volume2 of the secondary system 24b while the volume1’ and volume2’ are being generated to provide consistent point-in-time snap copies of the data of the primary volume1 as of the first point-in-time, paragraph [0104] and FIGS. 5C and 7 of Brown. Accordingly, snap copy of the primary volume1 is generated as of the first point-in-time as required by the claims.
Appellant argues, “However, appellant teaches ‘a point-in-time snapshot copy operation from a first logical storage volume to a second logical storage volume’ that is performed ‘within a data consistency application’ that ‘perform[s] asynchronous data replication between the first logical storage volume and the second logical storage volume’ (emphasis added). This effectively integrates the snapshot copy operation into the data consistency application; using Brown’s terminology, appellant’s claim language performs the snap copy operations within the mirroring operation.” (Recited from page 12 of the appeal brief).
The Examiner respectfully submits that Brown teaches an asynchronous copy relationship between two logical volumes. “The pair of volumes, volume1, volume2 are in an asynchronous copy relationship such that updates to primary volume1 are asynchronously mirrored to the secondary volume2. Thus, a first point-in-time snap copy may be made of the primary volume1 and a second point-in-time snap copy may be made consistent with the first point-in-time snap copy as of a particular point-in-time.” Paragraph [0045] and FIG. 2 of Brown. Referring to FIG. 5C of Brown, the asynchronous mirroring of data from the point-in-time snap copy volume1’ to the point-in-time snap copy volume2’ is represented by an arrow labeled “mirror relationship3” in FIG. 5C. “In this manner, additional data for the second point-in-time snap copy volume 2' of the secondary system 24b to complete the second point-in-time snap copy volume 2' of the secondary system 24b so that it will be consistent as of the first point-in-time, may be obtained by copying selected data from the first point-in-time snap copy volume1' of the primary system 24a utilizing the asynchronous mirroring of data from the point-in-time snap copy volume1' to the point-in-time snap copy volume2' as represented by the arrow labeled "mirror relationship3" in FIG. 5c.” Paragraph [0075] and FIG. 5C of Brown. 
Appellant argues, “More specifically, Brown only teaches the mirroring of data from a first snap copy volume (Volume1’) to a second snap copy volume (Volume2’), where the first snap copy volume (Volume1’) is separate from a primary volume (Volume1). However, using Brown’s terminology appellant’s claim language effectively performs the snap copy operations within the mirroring operation by marking data to be snap copied within Volume1 itself, avoiding the use of Volume1’ and Volume2’ entirely.” (Recited from page 13 of the appeal brief).
The Examine respectfully disagrees. In fact, independent claim 1 specifically requires among other things “sending the data within the consistency group from the first logical storage volume to the second logical storage volume”. It is clear from the claimed invention that one or more second logical storage volumes are created.
Appellant argues, “Therefore, disclosing the mirroring of snap copy volumes, as in Brown, does not teach ‘marking the data to be transferred within the first logical storage volume as part of the point-in-time snapshot copy operation while the data consistency application is in the idle state’ (emphasis added), as specifically claimed by appellant.” (Recited from page 13 of the appeal brief).
The Examiner respectfully disagrees. Referring to FIG. 7 of Brown, input/output operations from a host to the primary volume 1 are quiesced (block 724) and mirroring operations from the first data unit (primary volume 1) to the second data unit (primary volume 2) are suspended (block 724) to suspend synchronization of 
Appellant argues, “However, disclosing that data mirroring is performed between a first volume and a second volume, where such data mirroring is separate from the implementation of snap copies to other different volumes, as in Brown, fails to teach ‘creating, by the data consistency application, the consistency group including the marked data’ (emphasis added) and ‘sending the data within the data consistency group from the first logical storage volume to the second logical storage volume’ (emphasis added), as claimed by appellant. (Recited from pages 13-14 of the appeal brief).

Appellant argues, “More specifically, while appellant’s claim language performs the snap copy operations within the mirroring operation, Brown specifically discloses that snap copying is performed separately from data mirroring. As a result, Brown does not teach that a ‘data consistency application’ creates a ‘consistency group including … marked data’ that includes the ‘the data to be transferred… as part of the point-in-time snapshot copy operation’ (see independent Claim 1 for context – emphasis added), as specifically claimed by appellant.” (Recited from page 14 of the appeal brief).
The Examiner respectfully disagrees. Brown teaches that  updates to the primary volume1 of the primary system 24a may be mirrored to the secondary volume2 of the secondary system 24b while the volume1' and volume2' are being generated to provide consistent point-in-time snap copies of the data of the primary volume1 as of the first point-in-time, paragraph [0104] and FIGS. 5C and 7 of Brown.
Appellant argues, “Further, Brown discloses that while data mirroring is performed between first and second volumes, snap copying is performed from within the consistency group’ that includes ‘the data to be transferred… as part of the point-in-time snapshot copy operation’ is sent ‘from the first logical storage volume to the second logical storage volume’ as part of a ‘data consistency application’ that perform[s] asynchronous data replication’ (see independent Claim 1 for context -emphasis added), as specifically claimed by appellant.” (Recited from page 14 of the appeal brief).
The Examine respectfully disagrees. “In the example of FIG. 5c, the asynchronous mirroring of data from the point-in-time snap copy volume1' to the point-in-time snap copy volume2' is represented by an arrow labeled "mirror relationship3" in FIG. 5c. In this manner, additional data for the second point-in-time snap copy volume 2' of the secondary system 24b to complete the second point-in-time snap copy volume 2' of the secondary system 24b so that it will be consistent as of the first point-in-time, may be obtained by copying selected data from the first point-in-time snap copy volume1' of the primary system 24a utilizing the asynchronous mirroring of data from the point-in-time snap copy volume1' to the point-in-time snap copy volume2' as represented by the arrow labeled "mirror relationship3" in FIG. 5c.” Paragraph [0075] and FIG. 5C of Brown.

For the above reasons, it is believed that the rejections should be sustained.



/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner, OPQA                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.